Exhibit 10.3

 

PERFORMANCE BASED STOCK OPTION AGREEMENT

(Peter Green)

(form of)

 

[Note: Confidential and/or proprietary information is deleted or edited in the
below

agreement. This is denoted with brackets.]

 

This Performance Based Stock Option Agreement (the “Agreement”) is made and
entered into by and between ON SEMICONDUCTOR CORPORATION (“Company”) and Peter
Green (“Optionee”) as of the 10th day of February 2005 (“Date of Grant”).

 

RECITALS

 

A. The Board of Directors of the Company adopted the ON Semiconductor
Corporation (formerly known as SCG Holding Corporation) 2000 Stock Incentive
Plan on February 17, 2000, as amended from time to time (the “Plan”), as an
incentive to retain key employees, officers, and consultants of the Company and
to enhance the ability of the Company to attract new employees, officers and
consultants whose services are considered unusually valuable by providing an
opportunity for them to have a proprietary interest in the success of the
Company.

 

B. The Board has approved the granting of options to the Optionee pursuant to
the Plan to provide an incentive to the Optionee to focus on the long-term
growth of the Company.

 

C. All defined terms used herein that are not otherwise defined herein shall
have the meanings ascribed to such terms in the Plan.

 

In consideration of the mutual covenants and conditions hereinafter set forth
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Company and the Optionee agree as follows:

 

1. Grant of Option. The Company hereby grants to the Optionee the right and
option (hereinafter referred to as the “Option”) to purchase an aggregate of
75,000 shares (such number being subject to adjustment as provided in paragraph
11 hereof and Section 14 of the Plan) of the Common Stock of the Company (the
“Stock”) on the terms and conditions herein set forth. This Option may be
exercised in whole or in part and from time to time as hereinafter provided. The
Option granted under this Agreement is not intended to be an “incentive stock
option” as set forth in Section 422 of the Internal Revenue Code of 1986, as
amended.

 

2. Vesting of Option. The Option shall vest and become exercisable in accordance
with the schedule below:

 

25% of the Option grant shall become exercisable on February 10, 2006;

 

25% of the Option grant shall become exercisable on February 10, 2007;

 

1



--------------------------------------------------------------------------------

25% of the Option grant shall become exercisable on February 10; 2008; and

 

25% of the Option grant shall become exercisable on February 10, 2009.

 

PROVIDED, HOWEVER, that, notwithstanding the vesting schedule set forth
immediately above and subject to the additional terms and conditions stated in
this paragraph, in the event that, during the time that the Optionee holds the
title of General Manager of the Company’s Integrated Power Group (“IPG”) or its
successor entity, the IPG achieves [certain performance measurements] then the
Option shall become fully exercisable on the date of such achievement, provided
that the Compensation Committee of the Board (“Committee”) has accepted and
provided written acknowledgement of such achievement.

 

When the Optionee believes that the IPG has achieved [certain performance
measurements] for the Option to become fully exercisable under this Agreement
(as specified herein) the Optionee shall notify the Chief Executive Officer and
Committee in writing of the calendar date of such achievement with an
explanation of the IPG’s qualifying performance including all necessary
calculations and measurements [of such performance achievement] and the
provisions of this paragraph (a “Notice of Achievement”). Once received, the
Committee, in consultation with the Chief Executive Officer, will promptly
review the Notice of Achievement and either accept it or provide an explanation
for non-acceptance in writing. The Optionee understands that such review by the
Committee may include an analysis of any and all parameters of the IPG’s
qualifying performance and that the Committee’s final determination not to
accept the Notice of Achievement shall be made in good faith and shall be final
and binding on the Optionee. If the Notice of Achievement is accepted by the
Committee as described above, the Option shall become fully exercisable on the
date the Committee has made such final determination.

 

[This deleted paragraph explains in detail how the performance measurements are
calculated.]

 

In addition, [performance achievement] will be determined based on “organic”
growth of the Company, meaning without taking into account any future merger,
consolidation, recapitalization, asset sale, acquisition, joint venture or other
sort of strategic alliance, or any other relevant corporate transaction or
reorganization. Thus, the […] performance target […] may be adjusted by the
Company’s Board and/or Committee if such determine in good faith that such
adjustment is appropriate in order to reflect changes in the […] during the
measurement period as a result of any of the preceding listed events.

 

3. Purchase Price. The price at which the Optionee shall be entitled to purchase
the Stock covered by the Option shall be $4.40 per share, which equals the
closing price of the Company’s Stock as quoted on the Nasdaq National Market on
the Date of Grant/February 10, 2005.

 

4. Term of Option. The Option granted under this Agreement shall expire, unless
otherwise exercised, ten (10) years from the Date of Grant, through and
including the normal close of business of the Company on February 10, 2015
(“Expiration Date”), subject to earlier termination as provided in paragraph 8
hereof.

 

2



--------------------------------------------------------------------------------

5. Exercise of Option. The Option may be exercised by the Optionee as to all or
any part of the Stock then vested by delivery to the Company of written notice
of exercise and payment of the purchase price as provided in paragraphs 6 and 7
hereof.

 

6. Method of Exercising Option. Subject to the terms and conditions of this
Option Agreement, the Option may be exercised by timely delivery to the Company
of written notice, which notice shall be effective on the date received by the
Company (“Effective Date”). The notice shall state the Optionee’s election to
exercise the Option, the number of shares in respect of which an election to
exercise has been made, the method of payment elected (see paragraph 7 hereof),
the exact name or names in which the shares will be registered and the Social
Security number of the Optionee. Such notice shall be signed by the Optionee and
shall be accompanied by payment of the purchase price of such shares. In the
event the Option shall be exercised by a person or persons other than Optionee
pursuant to paragraph 8 hereof, such notice shall be signed by such other person
or persons and shall be accompanied by proof acceptable to the Company of the
legal right of such person or persons to exercise the Option. All shares
delivered by the Company upon exercise of the Option shall be fully paid and
nonassessable upon delivery.

 

7. Method of Payment for Options. Payment for shares purchased upon the exercise
of the Option shall be made by the Optionee in cash, previously-acquired Stock
held for more than six (6) months (through actual tender or by attestation),
broker-assisted cashless exercise arrangement, or such other method permitted by
the Board and communicated to the Optionee in writing prior to the date the
Optionee exercises all or any portion of the Option.

 

8. Termination of Employment or Services.

 

8.1 General. If the Optionee terminates employment or otherwise ceases to
perform services for the Company for any reason other than death or Disability,
then the Optionee may at any time within ninety (90) days after the effective
date of termination of employment or services exercise the Option to the extent
that the Optionee was entitled to exercise the Option at the date of
termination, provided that the Option shall lapse immediately upon a termination
for Cause. In no event shall the Option be exercisable after the Expiration
Date.

 

8.2 Death or Disability of Optionee. In the event of the death or Disability (as
that term is defined in the Plan) of the Optionee within a period during which
the Option, or any part thereof, could have been exercised by the Optionee,
including ninety (90) days after termination of employment or services (the
“Option Period”), the Option shall lapse unless it is exercised within the
Option Period and in no event later than twelve (12) months after the date of
the Optionee’s death or Disability by the Optionee or the Optionee’s legal
representative or representatives in the case of a Disability or, in the case of
death, by the person or persons entitled to do so under the Optionee’s last will
and testament or if the Optionee fails to make a testamentary disposition of
such Option or shall die intestate, by the person or persons entitled to receive
such Option under the applicable laws of descent and distribution. An Option may
be exercised following the death or Disability of the Optionee only if the
Option was exercisable by the Optionee immediately prior to his death or
Disability. In no event shall the

 

3



--------------------------------------------------------------------------------

Option be exercisable after the Expiration Date. The Board shall have the right
to require evidence satisfactory to it of the rights of any person or persons
seeking to exercise the Option under this paragraph 8 to exercise the Option.

 

9. Nontransferability. The Option granted by this Option Agreement shall be
exercisable only during the term of the Option provided in paragraph 4 hereof
and, except as provided in paragraph 8 above, only by the Optionee during his
lifetime and while an Optionee of the Company. Except as otherwise permitted by
the Committee, this Option shall not be transferable by the Optionee or any
other person claiming through the Optionee, either voluntarily or involuntarily,
except by will or the laws of descent and distribution.

 

10. Market Stand-off Agreement. The Optionee, if requested by the Company and an
underwriter of Stock (or other securities) of the Company, agrees not to sell or
otherwise transfer or dispose of any Stock (or other securities) of the Company
held by the Optionee during the period not to exceed one-hundred eighty (180)
days as requested by the managing underwriter following the effective date of a
registration statement of the Company filed under the Securities Act. Such
agreement shall be in writing in a form satisfactory to the Company and such
underwriter. The Company may impose stop transfer instructions with respect to
the Stock (or other securities) subject to the foregoing restriction until the
end of such project.

 

11. Adjustments in Number of Shares and Option Price. In the event of a stock
dividend or in the event the Stock shall be changed into or exchanged for a
different number or class of shares of stock of the Company or of another
corporation, whether through reorganization, recapitalization, stock split-up,
combination of shares, merger or consolidation, there shall be substituted for
each such remaining share of Stock then subject to this Option the number and
class of shares of stock into which each outstanding share of Stock shall be so
exchanged, all without any change in the aggregate purchase price for the shares
then subject to the Option, all as set forth in Section 14 of the Plan.

 

12. Delivery of Shares. No shares of Stock shall be delivered upon exercise of
the Option until (i) the purchase price shall have been paid in full in the
manner herein provided; (ii) applicable taxes required to be withheld have been
paid or withheld in full; (iii) approval of any governmental authority required
in connection with the Option, or the issuance of shares thereunder, has been
received by the Company; and (iv) if required by the Board, the Optionee has
delivered to the Board an Investment Letter in form and content satisfactory to
the Company as provided in paragraph 13 hereof.

 

13. Securities Act. The Company shall not be required to deliver any shares of
Stock pursuant to the exercise of all or any part of the Option if, in the
opinion of counsel for the Company, such issuance would violate the Securities
Act of 1933 or any other applicable federal or state securities laws or
regulations. The Board may require that the Optionee, prior to the issuance of
any such shares pursuant to exercise of the Option, sign and deliver to the
Company a written statement (“Investment Letter”) stating (i) that the Optionee
is purchasing the shares for investment and not with a view to the sale or
distribution thereof; (ii) that the Optionee will not sell any shares received
upon exercise of the Option or any other shares of the Company

 

4



--------------------------------------------------------------------------------

that the Optionee may then own or thereafter acquire except either (a) through a
broker on a national securities exchange or (b) with the prior written approval
of the Company; and (iii) containing such other terms and conditions as counsel
for the Company may reasonably require to assure compliance with the Securities
Act of 1933 or other applicable federal or state securities laws and
regulations. Such Investment Letter shall be in form and content acceptable to
the Board in its sole discretion.

 

14. Definitions; Copy of Plan. To the extent not specifically provided herein,
all capitalized terms used in this Option Agreement shall have the same meanings
ascribed to them in the Plan. By the execution of this Agreement, the Optionee
acknowledges receipt of a copy of the Plan.

 

15. Administration. This Option Agreement shall at all times be subject to the
terms and conditions of the Plan and the Plan shall in all respects be
administered by the Board in accordance with the terms of and as provided in the
Plan. The Board shall have the sole and complete discretion with respect to all
matters reserved to it by the Plan and decisions of the majority of the Board
with respect thereto and to this Option Agreement shall be final and binding
upon the Optionee and the Company. In the event of any conflict between the
terms and conditions of this Option Agreement and the Plan, the provisions of
the Plan shall control.

 

16. Continuation of Employment or Services. This Option Agreement shall not be
construed to confer upon the Optionee any right to continue in the employ of, or
providing services to, the Company and shall not limit the right of the Company,
in its sole discretion, to terminate the employment or services of the Optionee
at any time.

 

17. Obligation to Exercise. The Optionee shall have no obligation to exercise
any option granted by this Agreement.

 

18. Governing Law. This Option Agreement shall be interpreted and administered
under the laws of the State of Delaware.

 

19. Amendments. This Option Agreement may be amended only by a written agreement
executed by the Company and the Optionee. The Company and the Optionee
acknowledge that changes in federal tax laws enacted subsequent to the Date of
Grant, and applicable to stock options, may provide for tax benefits to the
Company or the Optionee. In any such event, the Company and the Optionee agree
that this Option Agreement may be amended as necessary to secure for the Company
and the Optionee any benefits that may result from such legislation. Any such
amendment shall be made only upon the mutual consent of the parties, which
consent (of either party) may be withheld for any reason.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be signed by
its duly authorized representative and the Optionee has signed this Option
Agreement as of the date first written above.

 

ON SEMICONDUCTOR CORPORATION

By:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Its:

 

 

--------------------------------------------------------------------------------

PETER GREEN (OPTIONEE NAME)

By:

 

 

--------------------------------------------------------------------------------

 

6